Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.		The preliminary amendment of 8/10/2020 is acknowledged. Claims 4-5, 8, 11-19, 21, 28, 33-34, 40, 42, 44-47 and 49 have been amended. Claims 1-2, 6-7, 23-27, 30-32, 35-39, 48 and 50-52 are cancelled. New claims 53-54 have been added. Claims 3-5, 8-22, 28-29, 33-34, 40-47, 49 and 53-54 are pending.

Election/Restrictions
3.		Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3-5, 8-20, 44-46, and 54, drawn to an antibody that specifically binds a protein comprising an H1.0K180me2 antigen or a peptide thereof, a pharmaceutical composition and a kit comprising the antibody, and an article of manufacture comprising the composition, classified in CPC A61K 2039/505.
II.	Claims 21-22, 28-29, 33-34 and 53 drawn to a method of determining whether an individual has or is at risk of developing Alzheimer’s disease, or has been exposed to DNA damaging agent, classified in CPC G01N 2800/2821; G01N 33/6896.
III.	Claims 40-43, drawn to a method of treating a methylated H1.0-related disease or condition, classified in CPC A61P 25/00.
IV.	Claims 47 and 49, drawn to a vector encoding an antibody that specifically binds a protein comprising an H1.0K180me2 antigen or peptide thereof, classified in CPC C12N 15/00.


5.		Invention I is related to invention II/III, as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the method of Invention II for determining whether an individual has or is at risk of developing Alzheimer’s disease, or has been exposed to DNA damaging agent can be done using imaging or fluorescence assays. Likewise, the method of Invention III comprising treating a methylated H1.0-related disease or condition like Alzheimer’s disease (claim 41) can be practiced with other therapeutic compounds.
6.		The nucleic acid of Invention IV is distinct from and unrelated to the antibody of Invention I because they are physically and functionally distinct chemical entities, which share neither structure nor function. Also, neither is required for the manufacture of the other. 
7.		Inventions II and III, are directed to related processes. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, inventions II and III, are directed to in-vitro or in vivo methods that are distinct both physically and functionally, use different starting materials, follow different procedure and evaluation protocols, have distinct end-points and are not required one for the other. Invention II recites a method of determining whether an individual has or is at risk of developing Alzheimer’s disease, or has been exposed to DNA damaging agent, which is different from the other group. Invention III recites a method of treating a methylated H1.0-related disease or condition, which is different from the other group. Therefore, a search of both methods in one patent application would result in an undue search burden. The searches for the methods are not co-extensive, the classification is different, and the subject matter is divergent.


9.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Secondary Election/Restriction

10.		Restriction to one of the following inventions is required under 35 U.S.C. 121: 
If Applicant elects Inventive Group I, applicant is also required to elect one antibody having the following corresponding sequences for prosecution:
(i) CDR sequences (Tables 4-9, claims 4-5); and 
(ii) light and heavy chain variable region sequences (claims 8-10)

11.		The inventions are distinct, each from the other because of the following reasons:
 In the instant case, the different inventions are antibodies with unique amino acid sequences encoded by unique nucleic acid sequences of different length, wherein the antibodies comprise a different pharmaceutical composition, having different therapeutic effects in different diseases. Searching all of the antibodies in a single patent application would provide an undue search burden on the examiner.	
Note: This is a Restriction requirement, not an Election of species. In order to be fully responsive, Applicant must select one from Inventions I-IV and one antibody.  

	
Species Election
12.	This application contains claims directed to the following patentably distinct species of 
the claimed inventions II-III.

13.		A) Condition to be determined
If Applicant elects Invention II, one species of the condition to be determined, must also be selected to be considered responsive.
		a) Alzheimer’s disease
		b) DNA damaging agent exposure
	
14.		Each of the above conditions to be determined comprises characteristically different etiology, requiring different strategies for testing and evaluation of the H1.0K180me2 antigen in a biological sample leading to determination of the condition, from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. 
15.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable.  

16.		B) Methylated H1.0-related disease
If Applicant elects Invention III, one species of the methylated H1.0-related disease to be determined, must also be selected to be considered responsive.

The species are listed in claims 41 and 43.

17.		Each of the above diseases will determine characteristically different etiology, and pathology, requiring different treatment strategies, from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. 
18.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable. Currently claims 40 and 42 are generic.

19.         	Applicant is advised that a reply to this requirement must include an 
identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
20.	Upon the allowance of a generic claim, applicant will be entitled to consideration of 
claims to additional species which are written in dependent form or otherwise include all the 
limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
the election, applicant must indicate which are readable upon the elected species.  MPEP § 
809.02(a).
21.	Should applicant traverse on the ground that the species are not patentably distinct, 
applicant should submit evidence or identify such evidence now of record showing the species 
to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

22.		In response to this Office Action/Election requirement, applicant must elect one from Groups I-IV and one antibody, and must additionally elect a species of “condition to be determined”, and “methylated H1.0-related disease”, for consideration.
23.		Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
24.		Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the required under 37 C.F.R. 1.17(I).	

Notice of Rejoinder

25.		The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
26.		In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double 

Advisory Information

27.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
28.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 1649
13 November 2021

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649